West, J.
(concurring specially) : While concurring in the result, I think a much stronger ground for holding the automobile corhpany in court is their motion to make the amended petition more definite and certain. The original petition had been abandoned by the plaintiff and had spent its force, and the motion leveled at the amended petition was the most general and unrestricted appearance. The matter has thus been determined, substantially in Meixell v. Kirkpatrick, 29 Kan. 679, and literally in Bank v. Courter, 97 Kan. 178, syl. ¶ 3, 155 Pac. 27. (See, also, Makemson v. Edwards, 101 Kan. 269, 166 Pac. 508, and cases cited; 4 C. J. 1315-1320; 2 R. C. L. 327, § 7; and Note, L. R. A. 1916 E, 1083.)